Woodward, J.:
The defendant was charged with a violation of section 484 of the Penal Law, in that he admitted certain children, unaccompanied by parents or guardians, to his moving picture *718show, contrary to the provisions of the statute. There is no dispute about the facts; the defendant admitted three boys, each one of them under the age of sixteen years, upon their purchasing tickets. There was some evidence that the defendant asked the older of the three boys, and the one who purchased the tickets, how old he was, and that the boy replied that he was sixteen; that he was sixteen “last week;” but there is no pretext that there was anything said about the ages of his two companions, who were nine and eleven years of age respectively, and the boy who claimed to be sixteen years of age was, in fact, only fourteen. The statute forbids permitting children under sixteen to frequent these places unless accompanied by a parent or guardian and, if it should be assumed that it was an excuse for the violation' of the statute that the child falsely declared his age, the case now before us does not come within the requirement, for there is no suggestion that any inquiry was made as to the two younger boys, and there is no suggestion that there was anything about their appearance to indicate that they were older than their ages as established by the evidence.
The judgment appealed from should be affirmed.
Hirschberg, Burr, Thomas and Rich, JJ., concurred;
Judgment of conviction of the Court of Special Sessions affirmed.